NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOSEPH C. HILLYARD,
Claimant-Appellant,
V»
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0n,clen,t-Appellee.
2011-7157 h
Appeal from the United States C0urt of Appea1s for
Veterans C1aims in case no. 08-1733, Judge Lawrence B.
Hagel.
ON MOTION
0 R D E R
J0seph J. Hi11yard moves without opposition for a 60-
day extension of time, until Apri1 3, 2012, to file his reply
brief
Upon consideration thereof,

HILLYARD v. DVA
IT ls ORDERED THAT:
The motion is granted
EB 07 2012
2
FOR THE COURT
F lsi J an Horba1y
Date J an Horbaly
cc: Kenneth M. Ca1'penter, Esq
Martin F. Hockey, Jr., ESq.
C1erk
321 men
U.S. COURT 0F APPEAi.S FOR
11-lE FEDERAL ClRCU|T
' FEB U7ZU1Z
` JANu0anm
cuznK